Citation Nr: 1235484	
Decision Date: 10/15/12    Archive Date: 10/23/12

DOCKET NO.  10-08 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a bilateral knee disorder.

3.  Entitlement to service connection for a bilateral foot disorder.

4.  Entitlement to service connection for a skin disorder, claimed as due to herbicide exposure.

5.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	African American PTSD Association



ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to October 1969.  He also had an unverified period of service in the Reserves following his discharge from active duty.  The Veteran is in receipt of the Combat Infantryman Badge, which denotes his participation in combat.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which denied the claims for service connection and granted service connection for PTSD with a 30 percent rating effective February 17, 2006.  

The rating assigned for PTSD was subsequently increased to 50 percent, also effective February 17, 2006.  See March 2011 rating decision.  Despite the increased rating granted by the RO, the Veteran's appeal remains before the Board.  Cf. AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement (NOD) as to an RO decision assigning a particular rating, a subsequent decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal). 

The Veteran requested a Board hearing, which was scheduled for a date in September 2010.  See July 2011 letter.  The Veteran cancelled his hearing in August 2011.  See VA Form 21-4138.  

The issue of entitlement to service connection for a bilateral ankle disorder has been raised by the record, see June 2007 VA Form 21-4138, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Additional development is needed before the Board can adjudicate any of the issues on appeal.

The Veteran seeks service connection for a skin condition.  He has not made any specific assertions, but reported that the claim was based on being constantly wet from wading through water and walking in the jungle for days and nights on patrol during monsoon season.  He also asserted that although he changed socks, he wore the same wet boots.  See June 2007 VA Form 21-4138.  While it appears from this statement that the Veteran is claiming a skin condition involving his feet, he could also be seeking entitlement to another condition.  As a skin condition is a disorder capable of lay observation, the claim must be remanded in order to schedule the Veteran for an appropriate VA examination.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

It should also be noted that the Veteran has asserted that the skin condition is due to herbicide exposure while serving in Vietnam.  See VA Form 21-526 received February 2006.  The Veteran's DD 214 indicates that he had foreign service and that he is in receipt of the Vietnam Campaign Medal.  It is not clear, however, whether he actually had service in the Republic of Vietnam.  On remand, the Veteran's Official Military Personnel File (OMPF) must be obtained and VA must verify any service in the Republic of Vietnam.  This is especially important given the fact that the Veteran may be presumed to have been exposed to herbicides and that certain skin disorders are presumed to be related to such herbicide exposure.  See 38 C.F.R. §§ 3.307, 3.309.  

The Veteran also seeks service connection for disorders affecting his bilateral feet and bilateral knees, which he contends are the result of his service as a paratrooper and having to jump out of airplanes and a training tower.  He reported that he experienced pain in his knees before leaving service but did not seek care.  Post-service treatment records reveal treatment related to the Veteran's left knee, but there is no indication he has received treatment for his right knee or his feet.  Given the Veteran's assertions, however, and in light of the fact that he is in receipt of a combat citation and a parachute badge, the Board finds that appropriate VA examinations are needed in conjunction with these claims.  See DD 214; see also 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran also seeks service connection for tinnitus.  He has not provided any specific argument in support of his claim, but asserts that he was never asked whether he had tinnitus/ringing in his ears during a September 2006 VA audio examination.  See June 2007 VA Form 21-4138.  The Veteran's DD 214 reveals that he served in light weapons infantry.  During an August 2009 audiology consult, he reported an occasional "hissing" sound in his left ear.  On remand, another VA audio examination must be conducted to obtain a detailed history from the Veteran regarding onset and to determine the etiology of the Veteran's reported tinnitus.  

It appears the Veteran had an unverified period of service with a Reserve unit since his service treatment records contain several reports of medical examination and history that post-date his October 1969 discharge from active duty.  VA must make efforts to verify the dates and types of the Veteran's service in the Reserves, as well as to obtain his complete service treatment and personnel records from such service.  

In a November 2010 letter, a VA physician reported that the Veteran had been treated for PTSD at the Jesse Brown VAMC in Chicago since February 2006.  The earliest treatment records from this facility are dated in June 2007.  On remand, the Veteran's treatment records dated from February 2006 to June 2007 must be obtained.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Recent VA treatment records should also be obtained.  

As the Veteran's claim for a rating in excess of 50 percent for PTSD is being remanded for outstanding VA treatment records, a more contemporaneous VA examination should also be scheduled to assess the current severity of his disability.  

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2011). 

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records Center (NPRC), as well as any other indicated and appropriate agency, department, or depository, and obtain a copy of the Veteran's complete Official Military Personnel File (OMPF) from his period of active duty service.  Document all efforts made in this regard. 

2.  Verify any service in the Republic of Vietnam.  

3.  Verify the dates and types of the Veteran's service in the Reserves from the appropriate source(s).  Complete copies of the Veteran's service treatment records, to include any clinical records, and service personnel records, must also be obtained for any Reserve service.  If no records can be found, indicate whether the records do not exist and whether further efforts to obtain the records would be futile.  Document all efforts made in this regard.

4.  Obtain the Veteran's treatment records from the Jesse Brown VAMC in Chicago dated between February 2006 and June 2007, and since March 2011.  

5.  Schedule the Veteran for an appropriate VA examination to determine the current severity of his PTSD.  The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  All appropriate tests and studies must be accomplished and all clinical findings reported in detail. 

6.  Schedule the Veteran for a VA audio examination.  The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  Any indicated studies are to be performed and a detailed history regarding onset is to be obtained from the Veteran.  

The examiner is to provide an opinion as to whether it is at least as likely as not (that is, a probability of 50 percent or greater) that any current tinnitus had its onset during active service or is related to any in-service disease, event, or injury, to include the Veteran's service in light weapons infantry.  

The examiner must provide a comprehensive report including complete rationale for all opinions and conclusions reached.

6.  Schedule the Veteran for a VA skin examination.  The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  Any indicated studies are to be performed and a detailed history regarding skin problems is to be obtained from the Veteran.  

The examiner is to identify all skin disorders present, to include any affecting the Veteran's feet.  

The examiner is to provide an opinion as to whether it is at least as likely as not (that is, a probability of 50 percent or greater) that any current skin disorder had its onset during active service or is related to any in-service disease, event, or injury, to include the Veteran's report of exposure to herbicides and being constantly wet from wading through water and walking in the jungle and wearing the same wet boots.  

The examiner must provide a comprehensive report including complete rationale for all opinions and conclusions reached.

7.  Schedule the Veteran for a VA foot examination.  The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  Any indicated studies are to be performed and a detailed history regarding foot problems is to be obtained from the Veteran.  

The examiner is to identify all foot disorders present.  

The examiner is to provide an opinion as to whether it is at least as likely as not (that is, a probability of 50 percent or greater) that any current foot disorder had its onset during active service or is related to any in-service disease, event, or injury, to include the Veteran's service as a paratrooper .  

The examiner must provide a comprehensive report including complete rationale for all opinions and conclusions reached.

8.  Schedule the Veteran for a VA joints examination.  The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  Any indicated studies are to be performed and a detailed history regarding knee problems is to be obtained from the Veteran.  

The examiner is to identify all knee disorders present.  

The examiner is to provide an opinion as to whether it is at least as likely as not (that is, a probability of 50 percent or greater) that any current knee disorder had its onset during active service or is related to any in-service disease, event, or injury, to include the Veteran's service as a paratrooper .  

The examiner must provide a comprehensive report including complete rationale for all opinions and conclusions reached.

9.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.

10.  Finally, readjudicate the claims.  If any of the benefits sought on appeal are not granted, issue an updated supplemental statement of the case and give the Veteran and his representative an appropriate amount of time to respond to it. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



